Citation Nr: 0632718	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  04-03 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to March 
1969.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).  This case was remanded by the Board 
in June 2005 and March 2006 for additional development.


FINDING OF FACT

The veteran's post-traumatic stress disorder (PTSD) is 
manifested by intrusive thoughts, frequent nightmares, 
intrusive recollections, sleep impairment, lack of patience, 
decrease in concentration, hypervigilance, significant 
impairment in social functioning, and some impairment in 
occupational functioning.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for an initial evaluation 
in excess of 50 percent for PTSD, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Prior to initial adjudication, a letter dated 
in April 2003 satisfied the duty to notify provisions.  An 
additional letter was also provided to the veteran in April 
2006, subsequent to remand.  See 38 C.F.R. § 3.159(b)(1); 
Overton v. Nicholson, No. 02-1814 (U.S. Vet. App. September 
22, 2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran's service medical records, VA 
medical treatment records, and indicated private medical 
records have been obtained.  VA examinations were provided to 
the veteran in connection with his claim.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that the rule articulated in Francisco 
does not apply to the veteran's claim, because the appeal of 
this issue is based on the assignment of an initial 
evaluation following an initial award of service connection 
for PTSD.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Instead, evidence contemporaneous with the claim and the 
initial rating decision are most probative of the degree of 
disability existing when the initial rating was assigned and 
should be the evidence "used to decide whether an original 
rating on appeal was erroneous."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, staged ratings may be assigned for 
separate periods of time.  Id.

Service connection for PTSD was granted by a July 2003 rating 
decision and a 30 percent evaluation was assigned under 38 
C.F.R. § 4.130, Diagnostic Code 9411, effective April 3, 
2003.  An August 2005 rating decision subsequently assigned a 
50 percent evaluation for PTSD under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, effective April 3, 2003.

A June 2003 VA PTSD telemedicine examination report stated 
that the veteran complained of daily intrusive recollections 
of combat of moderate intensity and nightmares once a week.  
The veteran stated that he no longer had symptoms indicative 
of flashbacks.  The report stated that the veteran's 
intrusive recollections caused a sense of intense fear and an 
increase in heart rate.  The report further stated that the 
veteran avoided talking about combat, including with his 
family and son, but was able to share some of it with combat 
veterans that he knew.  The veteran avoided media about wars 
or combat and had a decrease in his interests, including 
hunting, since returning from Vietnam.  The veteran had 
amnesia for some dates and events in Vietnam, including about 
50 percent of his combat time.  The report stated that the 
veteran had a sense of detachment, was not able to have 
sympathy for others, and was only close to his wife and 
associates in Alcoholics Anonymous (AA) meetings.  The 
veteran reported having some suicidal ideation after 
returning from combat, but not presently.  The veteran 
reported "broke sleep," anger without physical 
assaultiveness, described as not being patient, difficulty 
concentrating on written materials, and moderate 
watchfulness.  The report also stated that the veteran 
reported an increased startle response which resulted in 2 to 
3 minutes of "jitteriness."

The report further stated that the veteran's symptoms did not 
meet the criteria for major depression, but indicated a 
depressed mood.  The report noted that the veteran drank 
heavily after Vietnam but had not used alcohol for the 
previous 16 years and continued to attend biweekly AA 
meetings.  The veteran had been a farmer all his life, though 
he "lost everything" in the mid-1980s and had been doing 
"custom farming" since then.  The report noted that he did 
not have to associate with other people while working.  The 
veteran reported that he had been married for 31 years and 
his wife was an x-ray technician who had a brain tumor two 
years before, but had since recovered and returned to work.  
The report also noted that the veteran had 4 children, of 
which the youngest was still living at home.

On mental status examination, the veteran was appropriately 
dressed and groomed, and appeared constricted and stoic 
during the examination.  The veteran was cooperative, yet 
reserved.  He was spontaneous and attentive.  The veteran 
seldom indicated positive emotion and became tearful when 
discussing the stressors and his wife's illness.  The 
veteran's speech was of normal tone, volume, and pacing, and 
his affect was constricted and depressed.  His thought 
process was logical, there was no pressure of speech, no 
flight of ideas, and minimal circumstantiality.  There was no 
evidence of delusions, hallucinations, grandiosity, or 
paranoia, and the veteran was oriented to time, person, 
place, and situation.  His judgment was appropriate, and his 
recent and remote memory was intact, except for some memories 
of combat in Vietnam.

The diagnosis was chronic PTSD.  The examiner assigned a 
Global Assessment of Functioning (GAF) score of 50, which 
contemplates serious symptoms, such as suicidal ideation, 
severe obsessional rituals and frequent shoplifting, or any 
serious impairment in social, occupational, or school 
functioning, such as no friends and inability to keep a job.  
See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-
IV, 46-47 (1994) (DSM-IV).

A December 2003 VA outpatient medical report stated that the 
veteran declined medication for depression or PTSD.

A March 2004 letter from the veteran's wife stated that the 
veteran was very angry about Vietnam, did not trust what the 
government said about any war, and didn't talk much about 
Vietnam.  The letter also stated that he got "crabby" when 
Vietnam was discussed and was made angry when his wife served 
the family rice, even if he was not given it himself.  The 
letter stated that when he got angry he would withdraw and 
"then the kids [and] I don't know where we stand with him."  
The letter further stated that the veteran buried himself in 
work and television, wanted to be in control of things, 
walled himself off from his family, and didn't have many 
friends.

A June 2004 VA PTSD examination report stated that the 
veteran reported that his intrusive recollections and 
nightmares had increased since the June 2003 examination, 
with the nightmares occurring 3 to 4 times a week, resulting 
in sleeplessness ranging from 1 hour to all night.  The 
veteran continued to avoid talking, thinking, or seeing media 
about combat and had a loss of interest of about the same 
level.  The veteran also reported an increase in isolation 
from other people and difficulties in his relationship with 
his wife.  He reported an increase in anger, including 
throwing plates, but without physical assaultiveness, and a 
mild increase in startle response.

The veteran indicated that he had a very limited social 
network, with AA being his only social outlet outside his 
immediate family.  He stated that it was impossible to say 
that PTSD symptoms caused him to miss work since he was not 
on a 40 hour a week schedule, but that there were times when 
he was not able to "do work the way he [used] to," and he 
could do more work if he had the energy and concentration.  
The veteran stated that his PTSD symptoms had impaired his 
ability to work fully, but that it was not possible to define 
the level of impairment.

On mental status examination, the veteran was alert and 
solemn with a decrease in eye contact.  The veteran was 
cleanly dressed and showed some spontaneity.  His thought 
process was logical and he reached goal idea quickly.  The 
report noted minimal circumstantiality and no looseness of 
association or flight of ideas.  There was no evidence of 
delusions or hallucinations and the veteran's thought content 
indicated that he was resigned to the work he had to do and 
determined to do "his best to get it done."  The veteran's 
mood was somber, his affect was constricted, and he was 
gaining insight into his PTSD condition.  He was oriented to 
time, person, place, and situation.  His recent and remote 
memory was intact except for periods of time in Vietnam.  The 
report stated that there was no evidence of cognitive 
impairment.  The veteran was not a danger to himself or 
others and was competent for VA purposes.

The diagnosis was chronic PTSD.  A GAF score of 48 was 
assigned which indicates serious symptoms.  See DSM-IV, 46-
47.  The report further stated

[o]ccupational and social impairment has 
caused reduced productivity.  His ability 
to make decisions as well as he did in 
the past [has] caused him some difficulty 
in his ability to operate fully in custom 
farming.  There has been some decrease in 
motivation and some dysphoric mood.  He 
is able to maintain some social 
relationships, but is very constricted.

A September 2004 VA outpatient medical report stated that the 
veteran continued to have PTSD and depressive symptoms with 
no suicidal ideation.  The report indicated that the veteran 
was taking medication for PTSD.

A September 2005 statement from the veteran's representative 
stated that the veteran reported that his symptoms had 
worsened, including increased avoidance, distance from 
others, social impairment, and sleep disruption.  The veteran 
reported that he was unable to sleep for more than a couple 
of hours, sometimes stopped breathing at night, had frequent 
anger episodes, and had severe short- and long-term memory 
loss.

At a May 2006 VA PTSD examination the veteran reported that 
he "starts something and can't stay with it."  He noted 
that he felt like sitting around and not getting work done.  
He reported that Iraq had brought back thoughts of Vietnam 
and flashbacks 2 or 3 times a week.  The veteran reported 
earning less each year over the previous few years and found 
it hard to force himself to work.  The veteran's wife stated 
that it was sometimes hard to live with him because he got 
mad over nothing.  The veteran was active in AA and with a 
Vietnam Veterans group and he reported that this helped.

The report stated that over the past two years, the veteran's 
marriage was stable, his wife was supportive, and his 
children were all adults and living away from home.  The 
veteran's social groups were AA and Vietnam Veteran friends, 
who were supportive.  The veteran's leisure activities were 
constricted but he visited his children and his sister in 
Illinois.  The report stated that the veteran had no history 
of suicide attempts or assaultiveness, and no problematic 
substance abuse.  The report further stated that the veteran 
had moderate sleep impairment that interfered with his daily 
activities, no obsessive or ritualistic behavior, no panic 
attacks, good impulse control, and normal memory for remote, 
recent and immediate events.  The diagnosis was chronic PTSD 
and depression.  The examiner assigned a GAF score of 48, 
indicating serious symptoms.  See DSM-IV, 46-47.  Regarding 
the effects of PTSD on social and occupational functioning, 
the report stated that the veteran had occasional moderate to 
severe decreased efficiency; occasional moderate decreased 
productivity; occasional moderate to severe decreased 
reliability; mild or transient inability to perform work 
tasks only during periods of stress; and frequent moderate 
impaired work, family and other relationships.  The report 
further stated that the veteran

continues to have some signs of flattened 
affect and constricted affect.  He does 
have a disturbance of motivation and mood 
which are affecting his ability to 
function fully occupationally although he 
has been able to maintain his business, 
although he has had less success now 
compared to a few years ago.  He has 
constricted social relationships.  He 
only worked by himself; it is likely that 
he would have conflicts working with 
others.  His [symptoms] have [caused] 
problems getting the work done in a 
timely manner.  Because he works on his 
own, he can make up for that when he has 
to make up for the work that he puts off.

He has not had suicidal ideation.  He has 
not had illogical thinking.  The symptoms 
he has have not risen to the point that 
they would cause him difficulty 
functioning independently.  Although he 
becomes irritable he does not have 
impulse control and has not had episodes 
of violence.  He is able to maintain his 
own personal hygiene.  There is no 
evidence of irrational thinking or 
psychosis.

The Schedule provides that assignment of a 50 percent 
evaluation is warranted for PTSD with occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory such as, 
retention of only highly learned material, forgetting to 
complete tasks; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for PTSD with 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  Id.

The Board finds that the medical evidence of record does not 
support an initial evaluation in excess of 50 percent for 
PTSD.  The veteran's GAF scores ranged from 48 to 50.  These 
scores, as noted above, contemplate serious symptoms, such as 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting, or any serious impairment in social, 
occupational, or school functioning, such as no friends, 
unable to keep a job.  See DSM-IV, 46-47.  The Board notes 
that while the medical evidence of record shows that the 
veteran's symptoms limit him in social functioning and 
decrease his work efficiency, it is also shown that he has 
functioning, if limited, social relationships outside of his 
immediate family and he has been able to maintain steady 
employment for many years.  There have been no suicidal 
ideation or obsessional rituals.  It has not been shown that 
the veteran had no friends and was unable to keep a job.  
Although GAF scores are important in evaluating mental 
disorder, the Board must consider all the pertinent evidence 
of record and set forth a decision based on the totality of 
the evidence.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).

The other medical evidence of record shows that the veteran 
had moderately intense intrusive thoughts, frequent 
nightmares, intrusive recollections, sleep impairment, lack 
of patience, decrease in concentration, hypervigilance, 
significant impairment in social functioning, and some 
impairment in occupational functioning.  The evidence of 
record does not show that the veteran has ever had suicidal 
ideation, obsessional rituals, illogical, obscure or 
irrelevant speech, near-continuous panic, violent behavior, 
spatial disorientation, or neglect of personal appearance and 
hygiene.  While the evidence shows that the veteran 
experienced depression, it does not show that the depression 
affected his ability to function independently, 
appropriately, and effectively.  Furthermore, while the 
veteran's social functioning was significantly impaired, the 
evidence shows that he had supportive social groups, 
including his immediate family and AA.  Thus, the veteran's 
social impairment did not rise to the level of an inability 
to establish and maintain effective relationships.  Finally, 
the evidence of record indicates that despite a decrease in 
work efficiency and motivation, the veteran has maintained 
consistent employment throughout the entire period on appeal.

Accordingly, the criteria for a 70 percent evaluation have 
not been shown as symptoms such as suicidal ideation; 
illogical, obscure or irrelevant speech; near-continuous 
panic; violent behavior; spatial disorientation; and neglect 
of personal appearance and hygiene were not shown to cause 
deficiencies in most areas.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411. 

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether staged ratings would be in 
order.  However, as the assigned 50 evaluation reflects the 
degree of impairment shown since the date of the grant of 
service connection for the PTSD, there is no basis for staged 
ratings with respect to this claim.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt; however, as the criteria for an 
increased rating have not been shown by the evidence of 
record, the preponderance of the evidence is against the 
veteran's claim, and the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation in excess of 50 percent for 
service-connected PTSD, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


